 



bNC bancorp
2013 OMNIBUS STOCK INCENTIVE PLAN

 

SECTION1.                Purpose; Definitions

 

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a long-term incentive plan providing incentives directly linked to shareholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

 

(a)                “Affiliate” means a corporation or other entity controlled
by, controlling or under common control with the Company.

 

(b)               “Applicable Exchange” means the NASDAQ or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

 

(c)                “Award” means an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Unit or Other Stock-Based Award
granted pursuant to the terms of this Plan.

 

(d)               “Award Agreement” means a written document or agreement
setting forth the terms and conditions of a specific Award.

 

(e)                “Board” means the Board of Directors of the Company.

 

(f)                “Cause” means, unless otherwise provided in an Award
Agreement, (i) “Cause” as defined in any Individual Agreement to which the
applicable Participant is a party, or (ii) if there is no such Individual
Agreement or if it does not define “Cause”: (A) conviction of the Participant
for committing a felony under federal law or the law of the state in which such
action occurred, (B) dishonesty in the course of fulfilling the Participant’s
employment duties, (C) failure on the part of the Participant to perform
substantially such Participant’s employment duties in any material respect,
(D) a material violation of the Company’s ethics and compliance program, or
(E) before a Change in Control, such other events as shall be determined by the
Committee and set forth in a Participant’s Award Agreement. Notwithstanding the
general rule of Section 2(c), following a Change in Control, any determination
by the Committee as to whether “Cause” exists shall be subject to de novo
review.

 

(g)               “Change in Control” has the meaning set forth in
Section 10(e).

 

(h)               “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto, the Treasury Regulations
thereunder and other relevant interpretive guidance issued by the Internal
Revenue Service or the Treasury Department. Reference to any specific section of
the Code shall be deemed to include such regulations and guidance, as well as
any successor provision of the Code.

 



 

 

 

(i)                 “Commission” means the Securities and Exchange Commission or
any successor agency.

 

(j)                 “Committee” has the meaning set forth in Section 2(a).

 

(k)               “Common Stock” means the voting common stock, no par value per
share, of the Company.

 

(l)                 “Company” means BNC Bancorp, a North Carolina corporation.

 

(m)             “Disability” means (i) “Disability” as defined in any Individual
Agreement to which the Participant is a party, (ii) if there is no such
Individual Agreement or it does not define “Disability,” disability of a
Participant means the Participant is (A) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (B) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. The Committee may require such medical or other evidence as it deems
necessary to judge the nature and duration of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.

 

(n)               “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing
to be a Subsidiary or Affiliate for any reason (including, without limitation,
as a result of a public offering, or a spinoff or sale by the Company, of the
stock of the Subsidiary or Affiliate) or a sale of a division of the Company and
its Affiliates.

 

(o)               “Eligible Individuals” means directors, officers, employees
and consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective employees and consultants who have accepted offers of employment or
consultancy from the Company or its Subsidiaries or Affiliates.

 

(p)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.

 

(q)               “Fair Market Value” means, unless otherwise determined by the
Committee, the closing price of a share of Common Stock on the Applicable
Exchange on the date of measurement, or if Shares were not traded on the
Applicable Exchange on such measurement date, then on the next preceding date on
which Shares were traded, all as reported by such source as the Committee may
select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee in its good faith
discretion using a reasonable valuation method which shall include consideration
of the following factors, as applicable: (i) the value of the Company’s tangible
and intangible assets; (ii) the present value of the Company’s future
cash-flows; (iii) the market value of stock or equity interests in similar
corporations and other entities engaged in substantially similar trades or
businesses, the value of which can be readily determined objectively (such as
through trading prices on an established securities market or an amount paid in
an arm’s-length private transaction); (iv) control premiums or discounts for
lack of marketability; (v) recent arm’s-length transactions involving the sale
or transfer of such stock or equity interests; and (vi) other relevant factors.

 



-2-

 

 

(r)                 “Free-Standing SAR” has the meaning set forth in
Section 5(b).

 

(s)                “Full-Value Award” means any Award other than an Option or
Stock Appreciation Right.

 

(t)                 “Good Reason” has the meaning set forth in Section 10(e).

 

(u)               “Grant Date” means (i) the date on which the Committee by
resolution selects an Eligible Individual to receive a grant of an Award and
determines the number of Shares to be subject to such Award, or (ii) such later
date as the Committee shall provide in such resolution.

 

(v)               “Incentive Stock Option” means any Option that is designated
in the applicable Award Agreement as an “incentive stock option” within the
meaning of Section 422 of the Code, and that in fact so qualifies.

 

(w)               “Individual Agreement” means an employment, consulting or
similar agreement between a Participant and the Company or one of its
Subsidiaries or Affiliates.

 

(x)                “Nonqualified Option” means any Option that is not an
Incentive Stock Option.

 

(y)                “Option” means an Award granted under Section 5.

 

(z)                “Other Stock-Based Award” means Awards of Common Stock and
other Awards that are valued in whole or in part by reference to, or are
otherwise based upon, Common Stock, including (without limitation) unrestricted
stock, dividend equivalents, and convertible debentures.

 

(aa)              “Participant” means an Eligible Individual to whom an Award is
or has been granted.

 

(bb)              “Performance Goals” means the performance goals established by
the Committee in connection with the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Other Stock-Based Awards. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: asset growth, stock
price , earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization),
earnings per share (whether on pre-tax, after-tax, operations or other basis),
operating earnings, total return to shareholders, ratio of debt to debt plus
equity, net borrowing, credit quality or debt ratings, return on assets or
operating assets, asset quality, net interest margin, loan portfolio growth,
efficiency ratio, deposit portfolio growth, liquidity, market share, objective
customer service measures or indices, shareholder value added, embedded value
added, loss ratio, expense ratio, combined ratio, premiums, pre- or after-tax
income, net income, cash flow (before or after dividends), expense or expense
levels, economic value added, cash flow per share (before or after dividends),
free cash flow, gross margin, risk-based capital, revenues, revenue growth,
sales growth, return on capital (including return on total capital or return on
invested capital), capital expenditures, cash flow return on investment, cost,
cost control, gross profit, operating profit, economic profit, profit before
tax, net profit, cash generation, unit volume, sales, net asset value per share,
asset quality, cost saving levels, market-spending efficiency, core non-interest
income or change in working capital, in each case with respect to the Company or
any one or more Subsidiaries, divisions, business units or business segments
thereof, either in absolute terms or relative to the performance of one or more
other companies (including an index covering multiple companies), (ii) the
Performance Goals may be adjusted as determined by the Committee in a manner
consistent with Section 3(d) and (iii) such Performance Goals shall be set by
the Committee within the time period prescribed by Section 162(m) of the Code.

 



-3-

 

 

(cc)            “Performance Period” means that period established by the
Committee at the time any Performance Unit is granted or at any time thereafter
during which any Performance Goals specified by the Committee with respect to
such Award are to be measured.

 

(dd)          “Performance Unit” means any Award granted under Section 8 of a
unit valued by reference to a designated amount of cash or other property other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including, without limitation, cash,
Shares, or any combination thereof, upon achievement of such Performance Goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

 

(ee)            “Plan” means this BNC Bancorp 2013 Omnibus Stock Incentive Plan,
as set forth herein and as hereafter amended from time to time.

 

(ff)             “Qualified Performance-Based Award” means an Award intended to
qualify for the Section 162(m) Exemption, as provided in Section 11.

 

(gg)           “Replaced Award” has the meaning set forth in Section 10(b).

 

(hh)           “Replacement Award” has the meaning set forth in Section 10(b).

 

(ii)              “Restricted Stock” means an Award granted under Section 6.

 

(jj)              “Restricted Stock Unit” has the meaning set forth in
Section 7.

 

(kk)             “Retirement” means the Participant’s Termination of Employment
after the attainment of age 65 or the attainment of age 55 and at least 15 years
of service.

 

(ll)              “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code.

 

(mm)          “Share” means a share of Common Stock.

 

(nn)           “Stock Appreciation Right” has the meaning set forth in
Section 5(b).

 

-4-

 

 

 

(oo)           “Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity during any period in which at least a
majority of the voting or profits interest is owned, directly or indirectly, by
the Company or any successor to the Company.

 

(pp)           “Tandem SAR” has the meaning set forth in Section 5(b).

 

(qq)           “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

 

(rr)              “Termination of Employment” means the termination of the
applicable Participant’s employment with, or performance of services for, the
Company and any of its Subsidiaries or Affiliates. Unless otherwise determined
by the Committee, (i) if a Participant’s employment with the Company and its
Affiliates terminates but such Participant continues to provide services to the
Company and its Affiliates in a non-employee capacity, such change in status
shall not be deemed a Termination of Employment and (ii) a Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Subsidiary or Affiliate. Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates shall not be
considered Terminations of Employment.

 

SECTION2.                Administration

 

(a)                Committee. The Plan shall be administered by the Compensation
Committee of the Board or such other committee of the Board as the Board may
from time to time designate (the “Committee”), which shall be composed of not
less than two directors, and shall be appointed by and serve at the pleasure of
the Board. The Committee shall, subject to Section 11, have plenary authority to
grant Awards pursuant to the terms of the Plan to Eligible Individuals. Among
other things, the Committee shall have the authority, subject to the terms and
conditions of the Plan:

 

(i)                 to select the Eligible Individuals to whom Awards may from
time to time be granted;

 

(ii)               to determine whether and to what extent Incentive Stock
Options, Nonqualified Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Other Stock-Based Awards, or any
combination thereof, are to be granted hereunder;

 

(iii)             to determine the number of Shares to be covered by each Award
granted hereunder;

 

(iv)             to determine the terms and conditions of each Award granted
hereunder, based on such factors as the Committee shall determine;

 



-5-

 

 

(v)               subject to Section 12, to modify, amend or adjust the terms
and conditions of any Award;

 

(vi)             to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

 

(vii)           to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreement relating thereto);

 

(viii)         subject to Section 12, to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion determines;

 

(ix)             to decide all other matters that must be determined in
connection with an Award;

 

(x)               to determine whether, to what extent and under what
circumstances cash, Shares and other property and other amounts payable with
respect to an Award under this Plan shall be deferred either automatically or at
the election of the Participant;

 

(xi)             to establish any “blackout” period that the Committee in its
sole discretion deems necessary or advisable; and

 

(xii)           to otherwise administer the Plan.

 

(b)               Procedures.

 

(i)                 The Committee may act only by a majority of its members then
in office, except that the Committee may, except to the extent prohibited by
applicable law or the listing standards of the Applicable Exchange and subject
to Section 11, allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it.

 

(ii)               Subject to Section 11(c), any authority granted to the
Committee may also be exercised by the full Board. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

 

(c)                Discretion of Committee. Subject to Section 1(f), any
determination made by the Committee or by an appropriately delegated officer
pursuant to delegated authority under the provisions of the Plan with respect to
any Award shall be made in the sole discretion of the Committee or such delegate
at the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the Committee or
any appropriately delegated officer pursuant to the provisions of the Plan shall
be final, binding and conclusive on all persons, including the Company,
Participants, and Eligible Individuals.

 

(d)               Cancellation or Suspension. Subject to Section 5(d), the
Committee shall have full power and authority to determine whether, to what
extent and under what circumstances any Award shall be canceled or suspended. In
particular, but without limitation, all outstanding Awards to any Participant
may be canceled if the Participant, without the consent of the Committee, while
employed by the Company or after termination of such employment, in either case
prior to a Change in Control, becomes associated with, employed by, renders
services to, or owns any interest in (other than any nonsubstantial interest, as
determined by the Committee), any business that is in competition with the
Company or with any business in which the Company has a substantial interest, as
determined by the Committee or any one or more Senior Managers or committee of
senior managers to whom the authority to make such determination is delegated by
the Committee.

 



-6-

 

 

(e)                Award Agreements. The terms and conditions of each Award, as
determined by the Committee, shall be set forth in a written (or electronic)
Award Agreement, which shall be delivered to the Participant receiving such
Award upon, or as promptly as is reasonably practicable following, the grant of
such Award. The effectiveness of an Award shall be subject to the Award
Agreement’s being signed by the Company and the Participant receiving the Award
unless otherwise provided in the Award Agreement. Award Agreements may be
amended only in accordance with Section 12 hereof.

 

SECTION3.                Common Stock Subject to Plan

 

(a)                Plan Maximums. The maximum number of Shares that may be
granted pursuant to Awards under the Plan shall be 1,500,000. The maximum number
of Shares that may be granted pursuant to Options intended to be Incentive Stock
Options shall be 1,500,000 Shares. Shares subject to an Award under the Plan may
be authorized and unissued Shares. On and after the Effective Date (as defined
in Section 12(a)), no new awards may be granted under the Company’s Omnibus
Stock Ownership and Long Term Incentive Plan, as amended, it being understood
that (A) awards outstanding under such plan as of the Effective Date shall
remain in full force and effect under such plan according to their respective
terms, and (B) to the extent that any such award is forfeited, terminates,
expires or lapses without being exercised (to the extent applicable), or is
settled for cash, the Shares subject to such award not delivered as a result
thereof shall not be available for Awards under this Plan; provided, however,
that dividend equivalents may continue to be issued under such plan in respect
of awards granted under such plan which are outstanding as of the Effective
Date.

 

(b)               Individual Limits. No Participant may be granted Qualified
Performance-Based Awards (other than Stock Options and Stock Appreciation
Rights) covering in excess of 300,000 Shares during any calendar year. No
Participant may be granted Stock Options and Stock Appreciation Rights covering
in excess of 300,000 Shares during any calendar year. Notwithstanding the
foregoing, no Participant who is a non-employee director of the Company may be
granted Awards covering in excess of 25,000 Shares during any calendar year.

 

(c)                Rules for Calculating Shares Delivered. To the extent that
any Award is forfeited, or any Option and the related Tandem SAR (if any) or
Free-Standing SAR terminates, expires or lapses without being exercised, or any
Award is settled for cash, the Shares subject to such Awards not delivered as a
result thereof shall again be available for Awards under the Plan. If the
exercise price of any Option and/or the tax withholding obligations relating to
any Award are satisfied by delivering Shares (either actually or through
attestation) or withholding Shares relating to such Award, the gross number of
Shares subject to the Award shall nonetheless be deemed to have been granted for
purposes of the first sentence of Section 3(a).

 



-7-

 

 

(d)               Adjustment Provision. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of the Company’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation), or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (B) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Awards. In the event of a stock dividend, stock split, reverse stock
split, reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property to the Company’s shareholders (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
the Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Awards. In the
case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding Awards in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which shareholders of Common Stock receive consideration other
than publicly traded equity securities of the ultimate surviving entity, any
such determination by the Committee that the value of an Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (3) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). The Committee may adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s SEC filings, provided that in the
case of Performance Goals applicable to any Qualified Performance-Based Awards,
such adjustment does not violate Section 162(m) of the Code.

 



-8-

 

 

(e)                Section 409A. Notwithstanding the foregoing: (i) any
adjustments made pursuant to Section 3(d) to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code; and
(ii) any adjustments made pursuant to Section 3(d) to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustments, either (A) the
Awards continue not to be subject to Section 409A of the Code or (B) there does
not result in the imposition of any penalty taxes under Section 409A of the Code
in respect of such Awards.

 

SECTION4.                Eligibility

 

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).

 

SECTION5.                Options and Stock Appreciation Rights

 

(a)                Types of Options. Options may be of two types: Incentive
Stock Options and Nonqualified Options. The Award Agreement for an Option shall
indicate whether the Option is intended to be an Incentive Stock Option or a
Nonqualified Option.

 

(b)               Types and Nature of Stock Appreciation Rights. Stock
Appreciation Rights may be “Tandem SARs,” which are granted in conjunction with
an Option, or “Free-Standing SARs,” which are not granted in conjunction with an
Option. Upon the exercise of a Stock Appreciation Right, the Participant shall
be entitled to receive an amount in cash, Shares, or both, in value equal to the
product of (i) the excess of the Fair Market Value of one Share over the
exercise price of the applicable Stock Appreciation Right, multiplied by
(ii) the number of Shares in respect of which the Stock Appreciation Right has
been exercised. The applicable Award Agreement shall specify whether such
payment is to be made in cash or Common Stock or both, or shall reserve to the
Committee or the Participant the right to make that determination prior to or
upon the exercise of the Stock Appreciation Right.

 

(c)                Tandem SARs. A Tandem SAR may be granted at the Grant Date of
the related Option. A Tandem SAR shall be exercisable only at such time or times
and to the extent that the related Option is exercisable in accordance with the
provisions of this Section 5, and shall have the same exercise price as the
related Option. A Tandem SAR shall terminate or be forfeited upon the exercise
or forfeiture of the related Option, and the related Option shall terminate or
be forfeited upon the exercise or forfeiture of the Tandem SAR.

 

(d)               Exercise Price. The exercise price per Share subject to an
Option or Free-Standing SAR shall be determined by the Committee and set forth
in the applicable Award Agreement, and shall not be less than the Fair Market
Value of a share of the Common Stock on the applicable Grant Date. In no event
may any Option or Stock Appreciation Right granted under this Plan be amended,
other than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in conjunction with the grant of any new Option or Free-Standing SAR
with a lower exercise price, or otherwise be subject to any action that would be
treated, under the Applicable Exchange listing standards or for accounting
purposes, as a “repricing” of such Option or Free-Standing SAR, unless such
amendment, cancellation, or action is approved by the Company’s shareholders.

 



-9-

 

 

(e)                Term. The Term of each Option and each Free-Standing SAR
shall be fixed by the Committee, but shall not exceed ten years from the Grant
Date.

 

(f)                Vesting and Exercisability. Except as otherwise provided
herein, Options and Free-Standing SARs shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee, provided that, except as otherwise determined by the Committee, in no
event shall the normal vesting schedule of an Option or Free-Standing SAR
provide that such Option or Free-Standing SAR vest prior to the first
anniversary of the date of grant.

 

(g)               Method of Exercise. Subject to the provisions of this
Section 5, Options and Free-Standing SARs may be exercised, in whole or in part,
at any time during the applicable term by giving written notice of exercise to
the Company specifying the number of shares of Common Stock as to which the
Option or Free-Standing SAR is being exercised. In the case of the exercise of
an Option, such notice shall be accompanied by payment in full of the purchase
price (which shall equal the product of such number of shares multiplied by the
applicable exercise price) by certified or bank check or such other instrument
as the Company may accept or, if approved by the Committee, payment, in full or
in part, may also be made as follows:

 

(i)                 Payments may be made in the form of unrestricted shares of
Common Stock (by delivery of such shares or by attestation) of the same class as
the Common Stock subject to the Option already owned by the Participant (based
on the Fair Market Value of the Common Stock on the date the Option is
exercised).

 

(ii)               To the extent permitted by applicable law, payment may be
made by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds necessary to pay the purchase price,
and, if requested, the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may, to the extent
permitted by applicable law, enter into agreements for coordinated procedures
with one or more brokerage firms. To the extent permitted by applicable law, the
Committee may also provide for Company loans to be made for purposes of the
exercise of Options.

 

(iii)             Payment may be made by instructing the Company to withhold a
number of shares of Common Stock having a Fair Market Value (based on the Fair
Market Value of the Common Stock on the date the applicable Option is exercised)
equal to the product of (A) the exercise price multiplied by (B) the number of
shares of Common Stock in respect of which the Option shall have been exercised.

 

(h)               Delivery; Rights of Shareholders. No Shares shall be delivered
pursuant to the exercise of an Option until the exercise price therefor has been
fully paid and applicable taxes have been withheld. The applicable Participant
shall have all of the rights of a shareholder of the Company holding the class
or series of Common Stock that is subject to the Option or Stock Appreciation
Right (including, if applicable, the right to vote the applicable Shares and the
right to receive dividends) when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in
Section 14(a), and (iii) in the case of an Option, has paid in full for such
Shares.

 



-10-

 

 

(i)                 Nontransferability of Options and Stock Appreciation Rights.
No Option or Free-Standing SAR shall be transferable by a Participant other
than, for no value or consideration, (i) by will or by the laws of descent and
distribution, or (ii) in the case of a Nonqualified Option or Free-Standing SAR,
as otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to the Participant’s family members, whether directly or
indirectly or by means of a trust or partnership or otherwise (for purposes of
this Plan, unless otherwise determined by the Committee, “family member” shall
have the meaning given to such term in General Instructions A.1(a)(5) to Form
S-8 under the Securities Act of 1933, as amended, and any successor thereto). A
Tandem SAR shall be transferable only with the related Option as permitted by
the preceding sentence. Any Option or Stock Appreciation Right shall be
exercisable, subject to the terms of this Plan, only by the applicable
Participant, the guardian or legal representative of such Participant, or any
person to whom such Option or Stock Appreciation Right is permissibly
transferred pursuant to this Section 5(i), it being understood that the term
“Participant” includes such guardian, legal representative and other transferee;
provided, however, that the term “Termination of Employment” shall continue to
refer to the Termination of Employment of the original Participant.

 

(j)                 Termination of Employment. A Participant’s Options and Stock
Appreciation Rights shall be forfeited upon his or her Termination of
Employment, except as set forth below:

 

(i)                 Upon a Participant’s Termination of Employment for any
reason other than death, Disability, Retirement or Cause, any Option or Stock
Appreciation Right held by the Participant that was exercisable immediately
before the Termination of Employment may be exercised at any time until the
earlier of (A) the 90th day following such Termination of Employment and
(B) expiration of the Term thereof;

 

(ii)               Upon a Participant’s Termination of Employment by reason of
the Participant’s death, any Option or Stock Appreciation Right held by the
Participant shall vest and be exercisable at any time until the earlier of
(A) the third anniversary of the date of such death and (B) the expiration of
the Term thereof;

 

(iii)             Upon a Participant’s Termination of Employment by reason of
Disability, any Option or Stock Appreciation Right held by the Participant shall
vest and be exercisable at any time until (A) in the case of Nonqualified
Options and Stock Appreciation Rights, the expiration of the Term thereof, and
(B) in the case of Incentive Stock Options, the earlier of (x) the first
anniversary of the date of such Termination of Employment and (y) the expiration
of the Term thereof;

 

(iv)             Upon a Participant’s Termination of Employment for Retirement,
any Option or Stock Appreciation Right held by the Participant shall vest and be
exercisable at any time until the earlier of (A) in the case of Nonqualified
Options and Stock Appreciation Rights, (x) the fifth anniversary of such
Termination of Employment and (y) the expiration of the Term thereof, and (B) in
the case of Incentive Stock Options, (x) the 90th day following such Termination
of Employment and (y) the expiration of the Term thereof; and

 



-11-

 

 

(k)               Notwithstanding the foregoing, the Committee shall have the
power, in its discretion, to apply different rules concerning the consequences
of a Termination of Employment, provided, that if such rules are less favorable
to the Participant than those set forth above, such rules are set forth in the
applicable Award Agreement.

 

SECTION6.                Restricted Stock

 

(a)                Nature of Awards and Certificates. Shares of Restricted Stock
are actual Shares issued to a Participant and shall be evidenced in such manner
as the Committee may deem appropriate, including book-entry registration or
issuance of one or more stock certificates. Any certificate issued in respect of
Shares of Restricted Stock shall be registered in the name of the applicable
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the BNC
Bancorp 2013 Omnibus Stock Incentive Plan and an Award Agreement. Copies of such
Plan and Agreement are on file at the offices of BNC Bancorp, [INSERT ADDRESS].”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

(b)               Terms and Conditions. Shares of Restricted Stock shall be
subject to the following terms and conditions:

 

(i)                 The Committee shall, prior to or at the time of grant,
condition (A) the vesting of an Award of Restricted Stock upon the continued
service of the applicable Participant, or (B) the grant or vesting of an Award
of Restricted Stock upon the attainment of Performance Goals or the attainment
of Performance Goals and the continued service of the applicable Participant. In
the event that the Committee conditions the grant or vesting of an Award of
Restricted Stock upon the attainment of Performance Goals or the attainment of
Performance Goals and the continued service of the applicable Participant, the
Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award. The conditions for
grant or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient.

 



-12-

 

 

(ii)               Subject to the provisions of the Plan and the applicable
Award Agreement, during the period, if any, set by the Committee, commencing
with the date of such Restricted Stock Award for which such vesting restrictions
apply (the “Restriction Period”), and until the expiration of the Restriction
Period, the Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber Shares of Restricted Stock. Subject to the terms of the
Plan and the applicable Award Agreement, any Award of Restricted Stock shall be
subject to vesting during a Restriction Period of at least three years following
the date of grant, provided that a Restriction Period of at least one year
following the date of grant is permissible if vesting is conditioned upon the
achievement of Performance Goals, and provided, further that an Award may vest
in part on a pro rata basis prior to the expiration of any Restriction Period,
and provided, further, that up to five percent of Shares available for grant as
Restricted Stock (together with all other Shares available for grant as
Full-Value Awards) may be granted without regard to the foregoing requirements
and the Committee may accelerate the vesting and lapse of any restrictions with
respect to any such Restricted Stock Awards.

 

(iii)             Except as provided in this Section 6 and in the applicable
Award Agreement, the applicable Participant shall have, with respect to the
Shares of Restricted Stock, all of the rights of a shareholder of the Company
holding the class or series of Common Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the Shares and the
right to receive any cash dividends.

 

(iv)             If and when any applicable Performance Goals are satisfied and
the Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

 

SECTION7.                Restricted Stock Units

 

(a)                Nature of Awards. Restricted stock units and deferred share
rights (together, “Restricted Stock Units”) are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares, or both, based upon the Fair Market
Value of a specified number of Shares.

 

(b)               Terms and Conditions. Restricted Stock Units shall be subject
to the following terms and conditions:

 

(i)                 The Committee shall, prior to or at the time of grant,
condition (A) the vesting of Restricted Stock Units upon the continued service
of the applicable Participant, or (B) the grant or vesting of Restricted Stock
Units upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. In the event that
the Committee conditions the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate the Restricted Stock Units as a Qualified
Performance-Based Awards. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee or in
the applicable Award Agreement, or, if the Committee so permits, in accordance
with an election of the Participant.

 



-13-

 

 

(ii)               Subject to the provisions of the Plan and the applicable
Award Agreement, during the period, if any, set by the Committee, commencing
with the date of such Restricted Stock Units for which such vesting restrictions
apply (the “Restriction Period”), and until the expiration of the Restriction
Period, the Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber Restricted Stock Units. Subject to the terms of the Plan
and the applicable Award Agreement, any Restricted Stock Units shall be subject
to vesting during a Restriction Period of at least three years following the
date of grant, provided that a Restriction Period of at least one year following
the date of grant is permissible if vesting is conditioned upon the achievement
of Performance Goals, and provided, further that a Restricted Stock Unit may
vest in part prior to the expiration of any Restriction Period, and provided,
further, that up to five percent of Shares available for grant as Restricted
Stock Units (together with all other Shares available for grant as Full-Value
Awards) may be granted without regard to the foregoing requirements and the
Committee may accelerate the vesting and lapse any restrictions with respect to
any such Restricted Stock Units.

 

(iii)             The Award Agreement for Restricted Stock Units shall specify
whether, to what extent and on what terms and conditions the applicable
Participant shall be entitled to receive payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
availability of Shares pursuant to Section 3 hereof).

 

SECTION8.                Performance Units.

 

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit, provided that the Performance Period shall be no less
than one year following the date of grant. The Committee may, in connection with
the grant of Performance Units, designate them as Qualified Performance-Based
Awards. The conditions for grant or vesting and the other provisions of
Performance Units (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient. Performance Units
may be paid in cash, Shares, other property or any combination thereof, in the
sole discretion of the Committee as set forth in the applicable Award Agreement.
The maximum value of the property, including cash, that may be paid or
distributed to any Participant pursuant to a grant of Performance Units made in
any one calendar year shall be $500,000.

 



-14-

 

 

SECTION9.                Other Stock-Based Awards

 

Other Stock-Based Awards may be granted under the Plan, provided that any Other
Stock-Based Awards that are Awards of Common Stock that are unrestricted shall
only be granted in lieu of other compensation due and payable to the
Participant. Subject to the terms of the Plan and the applicable Award
Agreement, any Other Stock-Based Award that is a Full-Value Award shall be
subject to vesting during a Restriction Period of at least three years following
the date of grant, provided that a Restriction Period of at least one year
following the date of grant is permissible if vesting is conditioned upon the
achievement of Performance Goals, and provided, further that an Other
Stock-Based Award that is a Full-Value Award may vest in part on a pro rata
basis prior to the expiration of any Restriction Period, and provided, further,
that up to five percent of Shares available for grant as Other Stock-Based
Awards that are Full-Value Awards (together with all other Shares available for
grant as Full-Value Awards) may be granted without regard to the foregoing
requirements and the Committee may accelerate the vesting and lapse of any
restrictions with respect to any such Other Stock-Based Awards.

 

SECTION10.            Change in Control Provisions

 

(a)                General. The provisions of this Section 10 shall, subject to
Section 3(d) and Section 10(f), apply notwithstanding any other provision of the
Plan to the contrary, except to the extent the Committee specifically provides
otherwise in an Award Agreement.

 

(b)               Impact of Change in Control. Upon the occurrence of a Change
in Control, unless otherwise provided in the applicable Award Agreement: (i) all
then-outstanding Options and Stock Appreciation Rights shall become fully vested
and exercisable, and all Full-Value Awards (other than performance-based Awards)
shall vest in full, be free of restrictions, and be deemed to be earned and
payable in an amount equal to the full value of such Award, except in each case
to the extent that another Award meeting the requirements of Section 10(c) (any
award meeting the requirements of Section 10(c), a “Replacement Award”) is
provided to the Participant pursuant to Section 3(d) to replace such Award (any
award intended to be replaced by a Replacement Award, a “Replaced Award”), and
(ii) any performance-based Award that is not replaced by a Replacement Award
shall be deemed to be earned and payable in an amount equal to the full value of
such performance-based Award (with all applicable Performance Goals deemed
achieved at the greater of (x) the applicable target level and (y) the level of
achievement of the Performance Goals for the Award as determined by the
Committee not later than the date of the Change in Control, taking into account
performance through the latest date preceding the Change in Control as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable Performance Period)) multiplied by a fraction, the
numerator of which is the number of days during the applicable Performance
Period before the date of the Change in Control, and the denominator of which is
the number of days in the applicable Performance Period; provided, however, that
such fraction shall be equal to one in the event that the applicable Performance
Goals in respect of such performance-based Awards have been fully achieved as of
the date of such Change in Control.

 

(c)                Replacement Awards. An Award shall meet the conditions of
this Section 10(c) (and hence qualify as a Replacement Award) if: (i) it is of
the same type as the Replaced Award; (ii) it has a value equal to the value of
the Replaced Award as of the date of the Change in Control; (iii) if the
underlying Replaced Award was an equity-based award, it relates to publicly
traded equity securities of the Company or the entity surviving the Company
following the Change in Control; (iv) it contains terms relating to vesting
(including with respect to a Termination of Employment) that are substantially
identical to those of the Replaced Award; and (v) its other terms and conditions
are not less favorable to the Participant than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control) as of the date of the Change in Control. Without
limiting the generality of the foregoing, a Replacement Award may take the form
of a continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control. The determination
whether the conditions of this Section 10(c) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

 



-15-

 

 

(d)               Termination of Employment. Upon a Termination of Employment of
a Participant occurring upon or during the two years immediately following the
date of a Change in Control by reason of death, Disability or Retirement, by the
Company without Cause, or by the Participant for “Good Reason” (as defined in
Section 10(e)), (i) all Replacement Awards held by such Participant shall vest
in full, be free of restrictions, and be deemed to be earned in an amount equal
to the full value of such Replacement Award, and (ii) unless otherwise provided
in the applicable Award Agreement, notwithstanding any other provision of the
Plan to the contrary, any Option or Stock Appreciation Right held by the
Participant as of the date of the Change in Control that remains outstanding as
of the date of such Termination of Employment may thereafter be exercised, until
(A) in the case of Incentive Stock Options, the last date on which such
Incentive Stock Options would be exercisable in the absence of this Section
10(d), and (B) in the case of Nonqualified Options and Stock Appreciation
Rights, the later of (x) the last date on which such Nonqualified Option or
Stock Appreciation Right would be exercisable in the absence of this Section
10(d) and (y) the earlier of (1) the third anniversary of such Change in Control
and (y) expiration of the Term of such Nonqualified Option or Stock Appreciation
Right.

 

(e)                Definition of Change in Control. For purposes of the Plan:

 

“Change in Control” shall mean any of the following events:

 

(i)                       Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from the Company, (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (z) any acquisition
pursuant to a transaction that complies with clauses (iii)(A), (iii)(B) and
(iii)(C) below;

 



-16-

 

 

(ii)                     Individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)                   Consummation of a reorganization, merger, statutory
share exchange or consolidation or similar transaction involving the Company or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, greater than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv)                   Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% (30%
with respect to deferred compensation subject to Section 409A of the Code) of
the Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 



-17-

 

 

(v)                    “Good Reason” shall mean (A) a material adverse change in
the Participant’s authority, duties or responsibilities as in effect immediately
prior to the Change in Control; (B) a material reduction in the Participant’s
base salary or annual bonus opportunity, in each case as in effect immediately
prior to the Change in Control; or (C) the reassignment of the Participant’s
place of employment to an office location more than 50 miles from the
Participant’s then-current place of employment.

 

(f)                Notwithstanding the foregoing, if any Award is subject to
Section 409A of the Code, this Section 10 shall be applicable only to the extent
specifically provided in the Award Agreement and permitted pursuant to
Section 11(e). Nothing in this Section 10 shall preclude the Company from
settling upon a Change in Control an Award if it is not replaced by a
Replacement Award, to the extent effectuated in accordance with Treas. Reg. §
1.409A-3(j)(ix).

 

SECTION11.            Qualified Performance-Based Awards; Section 16(b);
Section 409A

 

(a)                The provisions of this Plan are intended to ensure that all
Options and Stock Appreciation Rights granted hereunder to any Participant who
is or may be a “covered employee” (within the meaning of Section 162(m)(3) of
the Code) in the tax year in which such Option or Stock Appreciation Right is
expected to be deductible to the Company qualify for the Section 162(m)
Exemption, and, unless otherwise determined by the Committee, all such Awards
shall therefore be considered Qualified Performance-Based Awards and this Plan
shall be interpreted and operated consistent with that intention (including,
without limitation, to require that all such Awards be granted by a committee
composed solely of members who satisfy the requirements for being “outside
directors” for purposes of the Section 162(m) Exemption (“Outside Directors”)).
When granting any Award other than an Option or Stock Appreciation Right, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that (i) the recipient is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) with respect to such
Award, and (ii) the Committee wishes such Award to qualify for the
Section 162(m) Exemption, and the terms of any such Award (and of the grant
thereof) shall be consistent with such designation (including, without
limitation, that all such Awards be granted by a committee composed solely of
Outside Directors). To the extent required to comply with the Section 162(m)
Exemption, within 90 days after the commencement of a Performance Period or, if
earlier, by the expiration of 25% of a Performance Period, the Committee will
designate one or more Performance Periods, determine the Participants for the
Performance Periods and establish the Performance Goals for the Performance
Periods.

 

(b)               Each Qualified Performance-Based Award (other than an Option
or Stock Appreciation Right) shall be earned, vested and/or payable (as
applicable) upon the achievement of one or more Performance Goals, together with
the satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate.

 

(c)                The full Board shall not be permitted to exercise authority
granted to the Committee to the extent that the grant or exercise of such
authority would cause an Award designated as a Qualified Performance-Based Award
not to qualify for, or to cease to qualify for, the Section 162(m) Exemption.

 



-18-

 

 

(d)               The provisions of this Plan are intended to ensure that no
transaction under the Plan is subject to (and not exempt from) the short-swing
recovery rules of Section 16(b) of the Exchange Act (“Section 16(b)”).
Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Exchange
Act) from Section 16(b), and no delegation of authority by the Committee shall
be permitted if such delegation would cause any such transaction to be subject
to (and not exempt from) Section 16(b).

 

(e)                The Plan is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, it is intended
that the Plan be administered in all respects in accordance with Section 409A of
the Code. Each payment under any Award shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment to be made
under any Award. Notwithstanding any provision of the Plan or any Award
Agreement to the contrary, in the event that a Participant is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Company), amounts that
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code that would otherwise be payable during the six-month period
immediately following a Participant’s “separation from service” within the
meaning of Section 409A of the Code (“Separation from Service”) shall instead be
paid or provided on the first business day after the date that is six months
following the Participant’s Separation from Service. If the Participant dies
following the Separation from Service and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Participant’s estate within 30 days after the
date of the Participant’s death.

 

SECTION12.            Term, Amendment and Termination

 

(a)                Effectiveness. The Plan was approved by the Board on March
19, 2013, subject to and contingent upon approval by at least a majority of the
outstanding shares of the Company. The Plan will be effective as of the date of
such approval by the Company’s shareholders (the “Effective Date”).

 

(b)               Termination. The Plan will terminate on the tenth anniversary
of the Effective Date. Awards outstanding as of such date shall not be affected
or impaired by the termination of the Plan.

 

(c)                Amendment of Plan. The Board or the Committee may amend,
alter, or discontinue the Plan, but no amendment, alteration or discontinuation
shall be made which would materially impair the rights of the Participant with
respect to a previously granted Award without such Participant’s consent, except
such an amendment made to comply with applicable law, including without
limitation Section 409A of the Code, Applicable Exchange listing standards or
accounting rules. In addition, no amendment shall be made without the approval
of the Company’s shareholders (a) to the extent such approval is required (1) by
applicable law or the listing standards of the Applicable Exchange as in effect
as of the date hereof or (2) under applicable law or the listing standards of
the Applicable Exchange as may be required after the date hereof, (b) to the
extent such amendment would materially increase the benefits accruing to
Participants under the Plan, (c) to the extent such amendment would materially
increase the number of securities which may be issued under the Plan or (d) to
the extent such amendment would materially modify the requirements for
participation in the Plan.

 



-19-

 

 

(d)               Amendment of Awards. Subject to Section 5(d), the Committee
may unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption or without the Participant’s consent materially
impair the rights of any Participant with respect to an Award, except such an
amendment made to cause the Plan or Award to comply with applicable law,
Applicable Exchange listing standards or accounting rules.

 

SECTION13.            Unfunded Status of Plan

 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 

SECTION14.            General Provisions

 

(a)                Conditions for Issuance. The Committee may require each
person purchasing or receiving Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to the distribution thereof. The certificates for such Shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. Notwithstanding any other provision of the Plan or
agreements made pursuant thereto, the Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange;
(ii) any registration or other qualification of such Shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

 

(b)               Additional Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting
other or additional compensation arrangements for its employees.

 

(c)                No Contract of Employment. The Plan shall not constitute a
contract of employment, and adoption of the Plan shall not confer upon any
employee any right to continued employment, nor shall it interfere in any way
with the right of the Company or any Subsidiary or Affiliate to terminate the
employment of any employee at any time.

 



-20-

 

 

(d)               Required Taxes. No later than the date as of which an amount
first becomes includible in the gross income of a Participant for federal,
state, local or foreign income or employment or other tax purposes with respect
to any Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to such Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

 

(e)                Designation of Death Beneficiary. The Committee shall
establish such procedures as it deems appropriate for a Participant to designate
a beneficiary to whom any amounts payable in the event of such Participant’s
death are to be paid or by whom any rights of such eligible Individual, after
such Participant’s death, may be exercised.

 

(f)                Subsidiary Employees. In the case of a grant of an Award to
any employee of a Subsidiary, the Company may, if the Committee so directs,
issue or transfer the Shares, if any, covered by the Award to the Subsidiary,
for such lawful consideration as the Committee may specify, upon the condition
or understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

 

(g)               Governing Law and Interpretation. The Plan and all Awards made
and actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to principles of
conflict of laws. The captions of this Plan are not part of the provisions
hereof and shall have no force or effect.

 

(h)               Non-Transferability. Except as otherwise provided in
Section 5(i) or by the Committee, Awards under the Plan are not transferable
except by will or by laws of descent and distribution.

 

(i)                 Deferrals. The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred. Subject
to the provisions of this Plan and any Award Agreement, the recipient of an
Award (including, without limitation, any deferred Award) may, if so determined
by the Committee, be entitled to receive, currently or on a deferred basis,
interest or dividends, or interest or (except with respect to Stock Options and
Stock Appreciation Rights) dividend equivalents, with respect to the number of
shares covered by the Award, as determined by the Committee, in its sole
discretion, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Notwithstanding the foregoing, dividends and dividend equivalents with respect
to performance-based Awards may not be paid until vesting (if any) of such
Awards, and the Committee shall not take or omit to take any action that would
result in the imposition of penalty taxes under Section 409A of the Code.

 



-21-

 

 

